Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 2, 2003








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed October 2, 2003.
                                                                                                                                                            
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00758-CV
____________
 
IN RE PRUDENTIAL SECURITIES,
INCORPORATED, and LISA METZINGER LAMONTE, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On July 3, 2003, relator
filed a petition for writ of mandamus and a motion for emergency stay in this
Court.  See Tex. Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  
We deny relator=s petition for writ of mandamus and
motion for emergency stay. 
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed October 2, 2003.
Panel consists of
Justices Anderson, Seymore, and Guzman.